IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SHAMAR STEWARD AND MARIA COLON, : No. 581 MAL 2021
                                :
              Petitioner        :
                                : Petition for Allowance of Appeal
                                : from the Order of the Superior Court
         v.                     :
                                :
                                :
NANCY LENNOX,                   :
                                :
              Respondent        :


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2022, the Petition for Allowance of Appeal is

DENIED.